


110 HR 3459 IH: TRUE Listing Act
U.S. House of Representatives
2007-08-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3459
		IN THE HOUSE OF REPRESENTATIVES
		
			August 4, 2007
			Mr. Markey introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to require
		  the Director of the United States Fish and Wildlife Service to publish a
		  summary statement of the scientific basis for a decision concerning the listing
		  or de-listing of an endangered species or the designation of critical habitat,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Transparent Reporting Under ESA
			 Listing Act or the TRUE Listing Act.
		2.Transparency of
			 approval decisions
			(a)In
			 generalSection 13 of the Endangered Species Act of 1973 is
			 amended to read as follows:
				
					13.Transparency of
				approval decisions
						(a)In
				generalConcurrent with
				publication of any finding or final regulation pursuant to section 4(b) in
				relation to a determination as to whether a species is an endangered species or
				a threatened species or in relation to a designation or revision of critical
				habitat, the Secretary shall publish a summary statement of the scientific
				basis for such determination, designation, or revision.
						(b)ContentsA
				summary statement under subsection (a) shall be dated and shall include the
				following:
							(1)The scientific
				rationale for the final determination, designation, or revision.
							(2)Identification by name and title of each
				officer or employee of the executive branch who participated in the
				determination, designation, or revision.
							(c)Subsequent
				changesAfter publication of
				a summary statement under this section, the Secretary—
							(1)shall not alter
				the text of the summary statement; and
							(2)may prepare a description of changes to the summary statement in a separate
				document and attach the document as an addendum to the summary
				statement.
							.
			(b)Clerical
			 amendmentThe table of contents in the first section of that Act
			 is amended by striking the item relating to section 13 and inserting the
			 following:
				
					
						Sec. 13. Transparency of approval
				decisions.
					
					.
			
